In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
CHRISTINA CORRIGAN,      *
                         *                               No. 13-416V
             Petitioner, *                               Special Master Christian J. Moran
                         *
v.                       *                               Filed: October 5, 2015
                         *
SECRETARY OF HEALTH      *                               Attorneys’ fees and costs; award
AND HUMAN SERVICES,      *                               in the amount to which respondent
                         *                               does not object.
             Respondent. *
*************************

Howard D. Mishkind, Mishkind Law Firm Co., L.P.A., Cleveland, OH, for
Petitioner;
Jennifer L. Reynaud, United States Dep’t of Justice, Washington, DC, for
Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On September 28, 2015, petitioner filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioner’s application, respondent raised objections
to certain items. Based on subsequent discussions, petitioner amended her
application to request $24,626.13, an amount to which respondent does not object.
The Court awards this amount.



       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this ruling on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       On June 25, 2013, Christina Corrigan filed a petition for compensation
alleging that her third Hepatitis B vaccine, which she received on October 22,
2010, caused her to sustain a vaccine-related injury diagnosed as Bell’s palsy.
Petitioner received compensation based upon the parties’ stipulation. Decision,
issued Oct. 5, 2015. Because petitioner received compensation, she is entitled to
an award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

     Petitioner seeks a total of $24,626.13 in attorneys’ fees and costs. In
compliance with General Order No. 9, petitioner has not advanced any
reimbursable costs in pursuit of her claim. Respondent has no objection to the
amount requested for attorneys’ fees and costs.

        After reviewing the request, the Court awards the following:

        A lump sum of $24,626.13 in the form of a check made payable to
        petitioner and petitioner’s attorney, Howard D. Mishkind, of the
        Mishkind Law Firm Co., L.P.A., for attorneys’ fees and other
        litigation costs available under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2